Title: To James Madison from William Jones, 1 September 1814
From: Jones, William
To: Madison, James


        
          Navy Department Septr. 1st. 1814
        
        Respectfully offered for the consideration of the President.
        
        The late disaster is the result of a desperate enterprise of the enemy and a too confident security on our part.
        It is strictly in the nature of a surprise and cannot again happen. The capitol, the Presidents mansion, the Treasury, War, & Navy Buildings have been destroyed, but in all other respects the seat of government remains the same.
        These buildings though commodious & elegant were not essential to the operations of Government. Abundant accommodations still exist. Public confidence may soon be restored and the wounded feelings of the nation soothed and healed by a prompt direct and decided course.
        The pride and character of the nation and of the government are deeply interested in resuming without a moments delay the regular operations of the administration at the established Capital.
        If it is seen that within ten days after a ruffian foe had effected the destruction of the Capitol, all the functions of government are exercised with order convenience and tranquility on the same spot, the now deep affliction will be ameliorated into a wholesome recollection of the past and efficient provision for the future.
        The effect will not be confined to this nation but will be felt with surprise and admiration in Europe where the conquest of the capital is generally equivalent to the subjugation of the nation.
        The enemy moreover will be thus robbed of the fruits of his enterprize and will have acquired nothing but the shame of his vandalism.
        It is interesting in the highest degree in as much as it will avert all local and party intrigue and check discussion on the subject of a removal than which at the present moment nothing could be more fruitful of division & embarrassment. What is proper to be done?
        Congress will meet in eighteen days and it is of the utmost importance that accommodations for both Houses should be prepared to receive them.
        I would recommend the instant removal of the patent and post offices and the conversion of that building into comfortable Halls for the Senate and House of representatives with neat plain furniture. This would be promptly

executed under the direct[i]on of a committee of citizens whose interest would sharpen their zeal and activity. The Departments should seek convenient accommodations and get into operation instantly; devoting immediate attention to their pecuniary concerns, remitting in part if not the whole, amt for those objects which may be most essential and best calculated to encourage the military and naval service and cherish public confidence.
        Fort Warburton should be immediately repaired, and as time will not admit of the construction of a regular work of solid and durable materials I would recommend one of solid pine squared timber to form a breastwork six feet thick. The timber should not be in contact but separated one inch between the surfaces of the adjoining pieces in order to ventilate and preserve the timber from decay. On this work should be erected many long 32 pds together with the two 50 pd Columbiads as the several faces of the work will contain. They should be mounted en Barbet on truck carriages. The platform for each gun should be a distinct bed of 6 or 7 Inch oak sufficiently wide to embrace the trucks with a ledge on each side four inches wide to direct the parallel recoil of the Gun. The front end of the bed should work upon a pivot (or fighting bolt as we term it in the naval service) in the breast work, and the rear end should move on transverse trucks in the segment of a circle to give the horizontal direction. By thus raising the Gun the breastwork would be sufficiently high to cover the men except when in the act of loading the guns.
        These guns should be fitted with breechings tackles sights and locks, as in the naval service which whatever may be said to the contrary by military professors is the best practical mode yet devised. A Blockhouse of squared timber proof against field artillery should be erected on the scite of the Octagon Brick house which should be pulled down and the materials applied to repair the magazine and the walls of the fort.
        It was at best a misserable defence, presenting but one gun against the main avenue of approach.
        This Block House should present six 42 pdr Carronades to the main avenue, and being rectangular would present the same number on each side of the square. The face next the fort would command it and the shipping when abreast of the fort. The south face would command the approach from that quarter and the shipping as they approached the fort. This face should have long 32 pounders.
        The eastern face would command the acclivity with grape and cannister from six 42 pd Carronades should an attempt be made from that quarter. The carronades should be mounted in the naval manner, and eight or ten of Chambers’ repeating swivels should be mounted in loop holes.
        A deep ditch should be cut across the ridge on the north front of the Block House and picketed. A mine should be formed in front of the ditch and arched. With these simple defences I should hold it absolutely

invulnerable by land and capable of destroying any thing by water. A well should be sunk in the fort and another in the Block House to command water to extinguish fire from Rockets or otherwise.
        The fort and blockhouse should have furnaces to heat shot and two or three 10 Inch mortars should be bedded in the Fort to act against shipping. This work can be completed in a very short time by the mechanics of the Navy yard and at a very moderate expence, but for Gods sake do not employ a military Engineer for while he would be consulting Vauban and Muller, and delineating the work, the enemy might return.
        A plain simple cheap and efficient work is all that is required. It is for defence against a marine force, and you may rest assured that none are better qualified to construct and employ the means of defence, than those who are perfect masters of the weapons of offence.
        It will be but a temporary work which the Engineer may pull down and erect one of durable materials according to the rules of art in more tranquil times.
        I would also recommend the erection of field works in the most eligible positions on the principal avenues leading to the City from the points of invasion, and particularly the mounting of a considerable number of 18 & 24 pounder cannon and of large Howitzers on travelling carriages with an ample store of fixed ammunition.
        As a distinct and competent force for the defence of our several cities is neither within the reach of our physical or financial means, I would recommend the distribution of 4000, regular troops between the Cities of Washington Baltimore and Philada. Viz. 1000. at Snowdens—1000, at Baltimore—1000. at Bald Friers ferry west side of the Susquehanna and 1000 at Brandywine heights.
        Any part or the whole of this force could be concentrated at either City in time to meet a foe, moving with equal celerity with that which devastated this City. Around this force would rally a body of volunteers and militia collectively competent to repel any force that might assail either place. This I presume would be considered a cheap mode of defending those three important Cities and the same effect might be extended to New York by stationing another thousand at New Brunswick N J.
        It is only by this kind of distribution and occasional concentration of our regular force that we can expect to repel our invaders and avoid the destructive drains from our Treasury by the too frequent assemblages of large bodies of militia who without organization or efficiency serve only to display a deceptive force, and eat up the substance of the land. Generally speaking the best defence for our rivers is heavy travelling artillery to move with the enemy and annoy him from the most prominent points. A stationary Battery may be either abandoned, or passed by a desperate push; but travelling batteries afford the means of perpetual annoyance and I am satisfied that

no system would so effectually protect our rivers. To these may be added artificial impediments in the channel at the most eligible points.
        As the Navy Yard is destroyed and the mechanics consequently unemployed, I have directed the Commandant to collect them together and construct as many carriages as possible for heavy cannon with trucks higher than usual, for immediate use.
        We have the timber, and the Iron work of the carriages which have been destroyed and can progress rapidly with this work.
        
          W Jones
        
      